           .   Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 1 of 8




                                                                                                                            09 202f    Ui
                                                                                                                                       'rf
                                                                                                                                      . I!




                                                                                        7 D2 D 064 • DD ••
                                                                                         --


                                                                                                                8703 4696


                                                                          -----··--·-----
                                                                                                                                              .        l

                                                            ---------------·-                  ----·----·---------------                              !
                                                                                                                                                     1!
                                                                                                                                              ---------{

                                                                                                                                                      I
                                                                                                                                                      [



                                                                                                                                              1
•i-•M-•-----••----.•--




-------·-···----------                                                       -----------------
-----------··----·-------·-··--··-
)
                                     --·---------··---·-------·---·--··-·-···-·-···----··-··----···-·•------·        --·"·----·-··-


                     ·-··--·-·----------·----·-·------------------·---··-·---·-·-----------·--·------·-----                                  ---~-
                                                                                                                                                      f
           Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 2 of 8




~---·--------,
i
i




'
.r------
!
   •. 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 3 of 8
Case




   -------------------------------~--------                                         ---i
                                                                                       't'·




                                 (3)-------~
                        Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 4 of 8




                                                                                                                 ;
                             ----~-------,---------,~------...--0------                                         _J

j --~~l--1:1®~o\            ~,£, t\. ~~ Jemol'ls1t g{~s 4b~A
                                    19                                                baSed_~n                   1
~-----------L~_--14\lQ\, J~\, otL 0£   CDvn::l _ 1 Q\I a!be;r                          pre;J ,· 0.i}e~1_ _ __
i-- ·..1,a.-JQk, __ _3_ :lhrou3b J fn1JS~. ~ ' fe.move,J .                                                      ~
'                       ---------~-                                                                              ~
;-----__:fh~5 is \;J~e,J \J~n 4\i ,co\fr1s ins-\r-JcA_i ot1s . lb itie..- J\Jty,                                 i
:      WY\t(.V}  [eQd~{5   gu pre,J,ua+e, C;O\Jnt.s /{)\JJ\1J 4bg±               I
I S-iproit ~2,1\ (o) :in;J Cll'i ._{jq 1 ( ~ / D,£. t:} 1-\55,                   ,
j------f½~---\_o_ I 53_y.     -------------------!
                                                                                              ----·------·----J
r- _;~3hu~-~~n1\le, ¥i1~~+~k .cJNnk
l                                    --               -~


                                                                               ';,Je,fp,_p_o_u\j_e,_11_ _ _-=_·--4




t '\~'"-".,,f>;:_   .
ii~~:;:.-~ .,-

•''-·,\
t     ' -
                                                          ('i)
      Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 5 of 8




i .
            Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 6 of 8




~---111            Dune,   G11J{,r   lbe.i e1i =:J         Pi




,-----·------·
'




          - ------ ---- - - - -
                                                                           -----------·-------•-·¥----



-------
t




                                                (l)                                                      ·.·.   ,.,
    Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 7 of 8




                                                                                      ·.:..~

                                                                              C _)
                                                                                                                      i.-


                                                                                                                 ,... \ ..-


                                                                                                                      --r-··
                                                                                                                         ·J
                                                                                                                           ~-
                                                                                                                         .......,-~.
                                                                                                                             v--·,
                                                                                                        , ....        ~

                                                                                         (""V
                                                                                   ........ --r--·
                                                                                      (,_,<)
                                                                                                       µ ..--
                                                                                                                                       --
                                                                                                                                        f.Y

                                                                                                                                       c..J



l
                                                                                                                              l-..
                                                                                   ---z:,                                      '"<
                                                                                    -·~-r-
                                                                                               C.i.)
                                                                                                                      ;::;:·
                                                                                                                         -:;-)
                                                                                                                             -:::,
                                                                                                                         v:J




                                                            •:1


                                                         ,·)".,.'.'.··
                                                       {?~('.,;
                                                                                                             ;-s
                                                                                                                 ~
                                                                                                           'i:!
                                                                                                                 t")



                                                                                                            ~
                                                                                                                  ~


                                                                                                           -.-rv""
                                                                                                                     ~

                                                                                                                     Co
                                                                                                                     ~

                                                                                                                 --
                                                                                                                 s-
                                                                                                                 ~
                                                                                                                 I
                                                                                                                     C
                                                                                                                     -


                                                                                                                     .D
                                                                                                                     -1-               9b9h E• li                   ••••         •
                                                                                                                 ~
                                                                                                                 ~
                                                                                                                      E
                                                                                                                     ~
                                                                                                                     V'                 llllllllllll/111
                                                                                                                                  _________ 1/t!W 03/:ll
                                                                                                                                                J/J ll1lll!JIJ<OIJ.J •!d{IJ•J
                                                                                                                                              Jf )IH lfll Ot ~ JO 1~rn .J:) d( i 1




                                                               -------------~-~-
    Case 1:20-cv-20385-CMA Document 80 Entered on FLSD Docket 02/09/2021 Page 8 of 8




·        _________________________ j
I
I

I                                                                                                                            -
                                                              --·-·
                                                                                                                            r
                                                                                                                            (T'"\
\                                                             --·                                                           ..0
j
                                                               ---                                                          ::z
                                                                --                                                           \
                                                                 --
                                                               -·-                                                          ~
                                                                                                                            H
                                                                --·-·-                                                      \
                                                                 --                                                             ~


                                                          i
                                                                 ---...
                                                                 .
                                                          I
                                                          I
                                                                   ·-·
                                                          I                          ,
                                                          I




                                                              'U
           ---='-----~---------------==


                         c.,- .,,r:ssill,f;?~~i!Aoq!f,<,},o•·'" ~~opu;i
                 av·   tt,n· 1'1 ,:'   '   ·.                          ~ :.,.;i6.PH)'PM.f0t-JIQ:j01,1,,,
                                           .                           ;:-:I'

                                                                       ~--


                                                                                 ':.,.
                                                                              --- 1r1~1J./o
                  ..                            ·_ l1'1'19't:lv..t•   '"'JJtJtJllt)l...._,d .,
                   .l-::·.~~--<J'j=\:1-1A~JHN11"~:oh.
                                                                      i~--~-.!';i;~\~~~~ .;: . . .' """·~·   .,·,   .. ~,
